Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims XXXX in the reply filed on XXXX is acknowledged.

Claims XXXX are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Objections
Claim 18 is objected to because of the following informalities:  second line from last recites “cutting corner being different then said..”. The tern “then” should be “than”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 18 recites “cutting insert fastened in a rotationally fixed manner”. It is not clear how the insert is both “rotational” and “fixed”. If the assumption is the insert is rotational within the seat, disclosure and claim 22 make the assertion than the insert is seated in one predetermined orientation. If the assumption is the tool is rotational, the tool is in a turning environment and does not rotate. It is unclear.
Claim 18 recites “said tool body by way of at least two usable cutting corners”. What are the bets and bounds of the term “by way of”?
Claim 18 recites “two usable cutting corners:. It is not clear from the claim if the two corners are to be usable without unbolting the insert and rotating it and fastening it to use the other cutting corner OR if they are usable with the same cutting operation sequentially (i.e. use one cutting corner, rotate tool to another position and use second cutting corner.

Allowable Subject Matter
Please note: the above clarity issues have to be resolved before issue is granted.

Claims 18-25 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is W O2004/022270). ‘270 discloses a tool system for turning machining, the tool system comprising: an interchangeable cutting insert (56); a tool body extending along a longitudinal axis and having a first end for connecting to a machine tool and a second end having an end face on which a seat for said interchangeable cutting insert is formed (figure 2); and said interchangeable cutting insert fastened to said seat in a fixed manner, wherein said interchangeable cutting 
Suffice it to say, the patent to ‘270 does not disclose the at least one first cutting corner being different then said at least one first cutting corner, as claimed in independent claim 18. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of ‘270 and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2/12/2022